Citation Nr: 9911507	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-02 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.


REMAND

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  The veteran has stated that the symptoms of his 
service-connected bronchitis disability have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107 and that there is therefore 
a duty on the part of VA to assist him in the development of 
his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this regard, the Board notes that the veteran underwent a 
VA examination on September 2, 1993.  The results of X-rays 
and pulmonary function tests conducted on that date are 
associated with the claims folder.  However, the examination 
report is not of record, although the RO clearly referred to 
said report in the October 1993 rating decision and the 
November 1993 Supplemental Statement of the Case.

The VA is held to be in constructive possession of VAMC 
treatment records, and where the existence of such documents 
is not disputed, they must be obtained and reviewed for 
possible outcome determinativeness.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In light of the forgoing, the case is REMANDED to the RO for 
the following action:

The RO should associate the September 2, 
1993 VA examination report with the 
claims folder.  As the RO has already 
considered the report in its previous 
rating determinations, there is no need 
for the RO to re-adjudicate this matter.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument on 
the appealed issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









